M.D. Appeal Dkt.
29 2015




                              IN THE SUPREME COURT OF PENNSYLVANIA
                                         MIDDLE DISTRICT


           GEORGE D. FISH, STEPHEN                   : No. 760 MAL 2014
           HRABRICK AND JONATHAN A.                  :
           BRISKIN,                                  :
                                                     : Petition for Allowance of Appeal from the
                                Respondents          : Order of the Commonwealth Court
                                                     :
                                                     :
                         v.                          :
                                                     :
                                                     :
           TOWNSHIP OF LOWER MERION,                 :
                                                     :
                                Petitioner           :


                                                  ORDER


          PER CURIAM

                   AND NOW, this 8th day of April, 2015, the Petition for Allowance of Appeal is

          GRANTED. The issue, as stated by petitioner, is:



                   (1)   Did the Commonwealth Court err in deciding that the Lower Merion
                         business privilege tax could not apply to a business receiving gross
                         receipts from the business of leasing real estate?